Case 3:20-cv-00294-DPJ-FKB Document 12 Filed 04/30/20 Page 1 of 1

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

 

 

Case: Court County: Job:

2:20-cv-00294- United States District Court far the Northem 4507943

DPJ-FKB District of Mississippi

Plaintiff / Petitioner: Defendant / Respondent;

DANA CRISWELL CHOKWE ANTAR LUMUMBA in his offidal capacity of Mayor of
Jackson, Mississippi and CITY OF JACKSON, MISSISSIPPI

Received by: For:

Moffett Process Service Mississippi Justice Institute

To be served upon:

CHOKWE ANTAR LUMUMBA ar ar] authorized agent/representative

 

 

|, Christeen Moffett, heing duly sw
boundanes of the state where serv
the contents herein

pin, depose and say: | am over the age of 18 years and not 3 party to this action, and that within the
ce was effected, | was authorized by law to make service of the documents and informed said person of

Recipient Name/Address; Christopher Rash, 219 S PRESIDENT ST, JACKSON, M5 39205

Manner of Service: Autha
Documents: MOorK
Additional Comments:

1} Successful Attempt Apr 29, 2020,

rized, Apr 29, 2020, 4:06 pm CDT
ON FOR TEMPORARY RESTRAINING ORDER (Received Apr 29, 2020 at 12:00am CDT)

4:06 pm CDT at 219 § PRESIDENT ST, JACKSON, MS 39205 received by Christopher Rash. Ethnicity:

African Arnerican; Gender: Male; Hair Black:

arrived ut city hall's address. Walke¢

Clerk Christopher Rash

Chim

Christeen Moffett

 

Moffett Process Service
1132 RIDGEWOOD BLYD
JACKSON, MS 39271
6013310047

i through doors and signed log book, When in the clerk's office and served documents to Deputy City

Subscnbed and swarn to before me by the affiant who is

 

 

y | p ly known to me.
ip MALL
Date
Public
gk MiSs, ~O1/sero20 OY/(6/ 2022
2%. = RAY PY Ra SSD Commission Expires
ae: 2 ie
20; Oe ocrvaz Oy

: a MoMILLAI N:

“Comm 8ion Expires!
*. "A Aug. 19, 2022

“hy, et
Og ‘ous

 

 
